Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-11, 13-15, 17, and 21-25 are pending. Claims 12, 16, and 18-20 are canceled and claims 21-25 are newly added by Applicant.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
As per claim 10, in ll. 3 “the first” should be “a first”.

As per claim 15, in ll. 11 “the change” should be “a change”.

As per claim 21, in ll. 1 “the second” should be “a second”.

As per claim 22, in ll. 1 “the notification” should be “a notification” and “the first” should be “a first”. In ll. 2 “the second” should be “a second” and “the network” should be “a network”.

As per claim 23, in ll. 1 “the notification” should be “a notification” and in ll. 2 “the first” should be “a first”.

As per claim 24, in ll. 1 “the computer” should be “a computer”.

As per claim 25, in ll. 2 “the notification” should be “a notification” and “the network” should be “a network”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-10, 15, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2008/0066049) (hereinafter Jain as previously cited) in view of Troan et al. (US 2006/0184917) (hereinafter Troan as previously cited) in view of Koufogiannakis et al. (US 2017/0139725) (hereinafter Koufogiannakis as previously cited).

As per claim 1, Jain teaches the invention substantially as claimed including a computer-implemented method for changing a configuration of an application, comprising: 
	identifying that a change request to update a property of the application was approved by a change management process ([0028]); 
	causing the property to be updated in a test environment ([0028]; [0030]-[0031]);
	identifying that a test of the application with the updated property in the test environment was successful ([0030] information about whether a proposed change has passed automated quality assessment tests). 
	
Jain does not explicitly teach:
	causing the property to be updated in a database of an application configuration environment after identifying that the test was successful; and 
	causing the application to refresh the property by replacing the property with an updated property from the database without restarting or recreating the application.

However, Troan teaches causing the property to be updated in a database of an application configuration environment after identifying that the test was successful (fig. 3, block 309; fig. 4, block 409; [0031]; [0034]).

Troan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Troan teaches updating a database based on a passing test. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain in view of Troan because it would provide a way to 

Jain and Troan do not explicitly teach causing the application to refresh the property by replacing the property with an updated property from the database without restarting or recreating the application.

However, Koufogiannakis teaches causing the application to refresh the property by replacing the property with an updated property from the database without restarting or recreating the application ([0028]).

Koufogiannakis and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Koufogiannakis teaches updating a property of an application with an updated property of a database without restarting or recreating the application. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Troan in view of Koufogiannakis because it would provide for a dynamic configuration system that improves the operability and flexibility of an online service whereby the online service can be optimized to pull only the properties that were changed since the last retrieval of configuration properties.

As per claim 2, Jain further teaches wherein a computer system is a first computer system (fig. 1, block 120), and the change management process is implemented in a second computer system different from the first computer system (fig. 1, block 110; [0028] and [0036]).

As per claim 8, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 9, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 10, Jain, Troan, and Koufogiannakis teach a fourth computer system (Troan fig. 1, block 102) for testing the application with the updated property (Troan [0018]), the fourth computer system being different from the first (Jain fig. 1, block 120), second (Jain fig. 1, block 110), and third computer systems (Troan fig. 1, blocks 104 and 110).

As per claim 15, Jain teaches the invention substantially as claimed including a system for managing a configuration of an application, comprising: a third computer system (fig. 1, block 110; [0028] and [0036]) different from the first and second computer systems, configured to: implement the change management process ([0028]); and send an indication to the first computer system when the request has been approved ([0019]-[0020]; [0031]).

Jain does not explicitly teach:

	a second computer system different from the first computer system, configured to: execute the application; and refresh the property of the application by replacing the property with the updated property from the database without restarting or recreating the application.

However, Troan teaches a first computer system (fig. 1, block 104) configured to: cause the property of the application to be updated in a database after identifying that a request to update the property of the application was approved (fig. 3, block 309; fig. 4, block 409; [0031]; [0034]).

Troan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Troan teaches updating a database based on a passing test. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain in view of Troan because it would provide a way to control system testing in some way to gain efficiency, while still maintaining the ability to be reasonably certain as to what configurations will and will not work with a specific software product.

Jain and Troan do not explicitly teach a second computer system different from the first computer system, configured to: execute the application; and refresh the property of the 

However, Koufogiannakis teaches a second computer system (fig. 1, block 100) different from the first computer system, configured to: execute the application (abstract and [0027]); and refresh the property of the application by replacing the property with the updated property from the database without restarting or recreating the application ([0028]).
	
Koufogiannakis and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Koufogiannakis teaches updating a property of an application with an updated property of a database without restarting or recreating the application. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain and Troan in view of Koufogiannakis because it would provide for a dynamic configuration system that improves the operability and flexibility of an online service whereby the online service can be optimized to pull only the properties that were changed since the last retrieval of configuration properties.

As per claim 17, Jain, Troan, and Koufogiannakis teach a fourth computer system (Troan fig. 1, block 102) for testing the application with the updated property (Troan [0018]), the fourth computer system being different from the first (Troan fig. 1, block 104), second (Koufogiannakis fig. 1, block 100), and third computer systems (Jain fig. 1, block 110; [0028] and [0036]).

As per claim 21, Koufogiannakis teaches wherein the database (fig. 1, block 120) is stored in the second computer system (fig. 1, block 100).

As per claim 24, Jain further teaches wherein the computer system is a first computer system (fig. 1, block 120), and the change management process ([0029] and [0036]) is implemented in a second computer system (fig. 1, block 110) different from the first computer system.

Claims 3-7, 11, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Troan in view of Koufogiannakis as applied to claim 1 above, and further in view of Keinan et al. (US 2009/0198775) (hereinafter Keinan as previously cited).

As per claim 3, Jain, Troan, and Koufogiannakis do not explicitly teach displaying an indicator that the test of the application with the updated property was successful; and/or displaying an indicator that the request was approved.

However, Keinan teaches displaying an indicator that the test of the application with the updated property was successful; and/or displaying an indicator that the request was approved (fig. 5).

Keinan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Keinan teaches indicating that change is approved. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of 

As per claim 4, Jain, Troan, and Koufogiannakis do not explicitly teach tracking a status of the change request for the property as: the change request is approved; the property is tested; or the property is updated; or any combination thereof.

However, Keinan teaches tracking a status of the change request for the property as: the change request is approved; the property is tested; or the property is updated; or any combination thereof (fig. 5).

Keinan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Keinan teaches indicating that change is approved. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 5, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the change request comprises urgent and/or non-urgent classifications.

However, Keinan teaches wherein the change request comprises urgent and/or non- urgent classifications (fig. 2, block 202 “priority”).

Keinan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Keinan teaches a change priority. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 6, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the change request comprises steps that need to take place to implement the change.

However, Keinan teaches wherein the change request comprises steps that need to take place to implement the change (fig. 3b).

Keinan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Keinan teaches the steps involved with making a change. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals 

As per claim 7, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the change request comprises an indication of a time window to implement the change.

However, Keinan teaches wherein the change request comprises an indication of a time window to implement the change (fig. 3a, blocks 310 and 312).

Keinan and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Keinan teaches different dates and times for steps in making a change. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 11, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Troan in view of Koufogiannakis as applied to claim 1 above, and further in view of Niemi (US 7,200,651).

As per claim 22, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the notification is sent from the first computer system to the second computer system over the network via an enterprise bus.

However, Niemi teaches wherein the notification is sent from the first computer system to the second computer system over the network via an enterprise bus (col. 3, ll. 36-62).

Niemi and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Niemi teaches notifying network system of changes over the network. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Niemi because it would provide for a way to dynamically modify the configurations, settings, and parameters of distributed applications running in a computer network without disrupting the operation of the network.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Troan in view of Koufogiannakis as applied to claim 1 above, and further in view of Atchison et al. (US 2018/0121190) (hereinafter Atchison).

As per claim 23, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the notification includes an address to the updated property, and the first computer system is further configured to retrieve the updated property from the database over the network based on the address.

However, Atchison teaches wherein the notification includes an address to the updated property ([0071]; [0085]; [0092]), and the first computer system is further configured to retrieve the updated property from the database over the network based on the address ([0007] and [0073]).

Atchison and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Atchison teaches retrieving software updates based on network addresses. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Atchison because it would provide a way to update software over a network rather than loading new software into a device via an external drive or memory.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Troan in view of Koufogiannakis as applied to claim 1 above, and further in view of Sukhija et al. (US 2019/0278637) (hereinafter Sukhija).

As per claim 25, Jain, Troan, and Koufogiannakis do not explicitly teach wherein the computer system is a first computer system that automatically causes, by a second computer system, the notification to be sent over the network to the first computer system in response to identifying that the test was successful and that the request has been approved.

However, Sukhija teaches wherein the computer system is a first computer system (fig. 5, block 102) that automatically causes, by a second computer system (fig. 5, block 108A), the notification to be sent over the network to the first computer system in response to identifying that the test was successful and that the request has been approved ([0125]-[0129]).

Sukhija and Jain are both concerned with computer software maintenance. Jain teaches a change management process while Sukhija teaches sending notifications over a network associated with successful tests and approved requests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jain, Troan, and Koufogiannakis in view of Sukhija because it would allow for request processors to automatically establish implementations for responding to requests.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)). A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lonqi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Betq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


As per claims 1-3, 8-9, 11, and 21-25, they are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7-9, 11, and 16-17 of U.S. Patent 10,430,179.

The present application is a continuation of U.S. Patent 10,430,179, having the same inventive entity, assignee, and with identical disclosures. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3-5, 7-9, 11, and 16-17 of U.S. Patent 10,430,179 contain, and have obvious substantially similar limitations of claims 1-3, 8-9, 11, and 21-25 of the Instant Application (See MPEP 804). A table has been constructed below to illustrate this:

Instant Application
U.S. Patent 10,430,179
1. A computer-implemented method for changing a configuration of an application, comprising: 
identifying that a change request to update a property of the application was approved by a change management process; 


causing the property to be updated in a test environment; 
identifying that a test of the application with the updated property in the test environment was successful; 





causing the application to refresh the property by replacing the property with an updated property from the database without restarting or recreating the application.




2. The method of claim 1, wherein a computer system is a first computer system, and the change management process is implemented in a second computer system different from the first computer system.

3. The method of claim 1, further comprising: displaying an indicator that the test of the 



8. A system for managing a configuration of an application, comprising: 
a memory storing instructions; and 
a processor that, when executing the instructions, is configured to: 
identify that a change request to update a property of the application was approved by a change management process; 

cause the property to be updated in a test environment; 
identify that a test of the application with the updated property in the test environment was successful; 








cause the property to be updated in a database of an application configuration environment after identifying that the test was successful; and cause the application to refresh the property by replacing the property with an updated property from the database without restarting or recreating the application.

9. The system of claim 8, wherein the computer system is a first computer system, and the change management process is implemented in a second computer system different from the first computer system.

11. The system of claim 8, wherein the processor is configured for: displaying an indicator that the test of the application with the updated property was successful; and/or 




21. The method of claim 1, wherein the database is stored in the second computer system.

22. The method of claim 1, wherein the notification is sent from the first computer system to the second computer system over the network via an enterprise bus.

23. The method of claim 1, wherein the notification includes an address to the updated property, and the first computer system is further configured to retrieve the updated property from the database over the network based on the address.



25. The system of claim 1, wherein the computer system is a first computer system that automatically causes, by a second computer system, the notification to be sent over the network to the first computer system in response to identifying that the test was successful and that the request has been approved.

identifying a property of the application to update;
sending a request to update the property to a change management process of a change management environment;
causing the property of the application to be updated in a test environment;
identifying that a test of the application with the updated property in the test environment was successful, and that the request was approved by the change management process;

triggering a notification to be sent over a network to a computer system executing the application, the notification causing the application to refresh the property by replacing the property with the updated property from the database without restarting or recreating the application in response to a run environment causing the application to retrieve the updated property from the database over the network.

4. The method of claim 1, wherein the computer system is a first computer system, and the change management process is implemented in a second computer system different from the first computer system.

9. The method of claim 1, further comprising:

displaying an indicator that the request was approved.

11. A system for managing a configuration of an application, comprising:
a memory storing instructions; and
a processor that, when executing the instructions, is configured to:
identify a property of the application to update;
send a request to update the property to a change management process of a change management environment;
cause the property of the application to be updated in a test environment;
identify that a test of the application with the updated property in the test environment was successful, and that the request was approved by the change management process;
cause the property of the application to be updated in a database of an application 
trigger a notification to be sent over a network to a computer system executing the application, the notification causing the application to refresh the property by replacing the property with the updated property from the database without restarting or recreating the application in response to a run environment causing the application to retrieve the updated property from the database over the network.

17. The system of claim 11, wherein the computer system is a first computer system, and the change management process is implemented in a second computer system different from the first computer system.

16. The system of claim 11, wherein the processor is further configured to:

display an indicator that the request was approved.

5. The method of claim 4, wherein the database is stored in the second computer system.


3. The method of claim 1, wherein the notification is sent over the network via an enterprise bus.


7. The method of claim 4, wherein the notification includes an address to the updated property, and the first computer system is further configured to retrieve the updated property from the database over the network based on the address.



8. The method of claim 1, wherein the computer system is a first computer system, further comprising:
automatically causing, by a second computer system, the notification to be sent over the network to the first computer system in response to identifying that the test was successful and that the request has been approved.


As per claims 3-7 and 13-14, they are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7-9, 11, and 16-17 of U.S. Patent 10,430,179 above in view of Keinan.

As per claim 3, the claims of U.S. Patent 10,430,179 do not explicitly teach displaying an indicator that the test of the application with the updated property was successful; and/or displaying an indicator that the request was approved.

However, Keinan teaches displaying an indicator that the test of the application with the updated property was successful; and/or displaying an indicator that the request was approved (fig. 5).

Keinan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Keinan teaches indicating that change is approved. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 4, the claims of U.S. Patent 10,430, 179 do not explicitly teach tracking a status of the change request for the property as: the change request is approved; the property is tested; or the property is updated; or any combination thereof.

However, Keinan teaches tracking a status of the change request for the property as: the change request is approved; the property is tested; or the property is updated; or any combination thereof (fig. 5).

Keinan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Keinan teaches indicating that change is approved. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 5, the claims of U.S. Patent 10,430, 179 do not explicitly teach wherein the change request comprises urgent and/or non-urgent classifications.

However, Keinan teaches wherein the change request comprises urgent and/or non-urgent classifications (fig. 2, block 202 “priority”).

Keinan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Keinan teaches indicating different change request priorities. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 6, the claims of U.S. Patent 10,430, 179 do not explicitly teach wherein the change request comprises steps that need to take place to implement the change.

However, Keinan teaches wherein the change request comprises steps that need to take place to implement the change (fig. 3b).

Keinan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Keinan teaches different steps of the change process. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 7, the claims of U.S. Patent 10,430, 179 do not explicitly teach wherein the change request comprises an indication of a time window to implement the change.

However, Keinan teaches wherein the change request comprises an indication of a time window to implement the change (fig. 3a, blocks 310 and 312).

Keinan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Keinan teaches different times for steps of the change process. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Keinan because it would provide for a way to include only a limited number of pertinent individuals involved in the actual decision making for a change request thus saving the time of other members of a change advisory board.

As per claim 13, it has similar limitations as claim 5 and is therefore rejected using the same rationale.

As per claim 14, it has similar limitations as claim 6 and is therefore rejected using the same rationale.

As per claim 10, it is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 3-5, 7-9, 11, and 16-17 of U.S. Patent 10,430,179 above in view of Troan.

As per claim 10, the claims of U.S. Patent 10,430, 179 do not explicitly teach a fourth computer system for testing the application with the updated property, the fourth computer system being different from the first, second, and third computer systems.

However, Troan teaches a fourth computer system (fig. 1, block 102) for testing the application with the updated property ([0018]), the fourth computer system being different from the first (fig. 1, block 110), second (fig. 1, block 104), and third computer systems (fig. 1, blocks 106 and 114).

Troan and the claims of U.S. Patent 10,430, 179 are both concerned with computer software maintenance. The claims of U.S. Patent 10,430, 179 teach managing application configurations while Troan teaches different systems and testing updated changes. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of U.S. Patent 10,430, 179 in view of Troan because it would provide a way to control system testing in some way to gain efficiency, while still maintaining the ability to be reasonably certain as to what configurations will and will not work with a specific software product.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

In the Remarks on pg. 7 Applicant states that a terminal disclaimer will be submitted upon allowance of all claims if deemed necessary. The examiner respectfully submits that a complete response to a non-statutory double patenting (NDP) rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the instant Office action (see MPEP § 804 and MPEP § 

In the Remarks on pg. 7, Applicant merely states that “Applicant respectfully disagrees with all these rejections” in response to the 35 U.S.C. 103 rejections. Applicant is reminded of In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991) (“expert’s opinion on the ultimate legal conclusion must be supported by something more than a conclusory statement”). It appears that Applicant is merely making a conclusory statement. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection (see MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            March 16, 2021